Bloodworth, J.
1. “Under repeated rulings of the Supreme Court and of this court, a refusal to direct a verdict is never ground for a new trial.” Byrd v. State, 38 Ga. App. 682 (2) (145 S. E. 478).
2. “When a verdict approved by the trial judge is supported by any evidence, this court will not disturb it because of alleged insufficiency of evidence.” Johnson v. State, 33 Ga. App. 148 (125 S. E. 734).
3. Under the rulings in the foregoing cases and the facts as shown by the *674answer of the judge of the criminal court of Atlanta, who tried the ease, to the writ of certiorari, the judge of the superior court did not err in overruling the certiorari.
Decided May 14, 1929.
B. B. Shropshire, for plaintiff in error.
John S. McClelland, solicitor, John A. Boykin, solicitor-general, J. W. LeCraw, contra.

Judgment affirmed.


Broyles, O. J., and Luhe, J., conour.